Citation Nr: 1616938	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  12-26 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for a stomach ulcer.  

3.  Entitlement to an initial disability rating in excess of 20 percent for residuals of cold injury of the left lower extremity.  

4.  Entitlement to an initial disability rating in excess of 20 percent for residuals of cold injury of the right lower extremity.  

5.  Entitlement to an initial disability rating in excess of 20 percent for left lower extremity peripheral neuropathy.  

6.  Entitlement to an initial disability rating in excess of 20 percent for right lower extremity peripheral neuropathy.  

7.  Entitlement to an initial disability rating in excess of 20 percent for cervical spine degenerative disc disease.  

8.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1977 to September 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal of decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The record before the Board consists of the Veteran's paper claims files, as well as electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

In September 2012, the Veteran submitted a VA Form 9, wherein he indicated that he wished to attend a hearing before a Veterans Law Judge at a local VA office (Travel Board hearing).  This form was submitted in response to a statement of the case, which was issued by the RO in July 2012.  The Veteran has not yet been scheduled for his requested hearing.  As the RO schedules Travel Board hearings, a remand of this case is warranted to schedule the desired hearing.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



